Citation Nr: 1602536	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO. 12-03 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen a previously denied claim of entitlement to service connection for hypertension, based upon substitution of the appellant as the claimant.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1976. He died in 2013.

For claimants who died on or after October 10, 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A. See Virtual VA Entry March 20, 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2012, the Board remanded the appeal in order to comply with the Veteran's request for a hearing before the Board.

In October 2012, the Veteran testified before the undersigned during a hearing at the RO. A transcript of the hearing is included in the electronic claims file. The undersigned noted the issue on appeal and engaged in a colloquy with the appellant toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). There has been substantial compliance with the Board's July 2012 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999).

In October 2013, the Board dismissed the appeal due to the death of the Veteran. In the decision, the claim was inadvertently captioned as one for service connection, rather than as an application to reopen the previously denied claim. 



This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this appellant's case must consider the existence of these electronic records.


FINDINGS OF FACT

1. An unappealed September 2006 rating decision denied the Veteran's claim for service connection for hypertension; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2. The evidence received since the September 2006 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection; it is essentially cumulative of the evidence already of record.


CONCLUSIONS OF LAW

1. The September 2006 rating decision denying the Veteran's claim for service connection for hypertension is final. 38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Evidence received since the September 2006 decision is not new and material and the claim for service connection for hypertension is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

A February 2011 letter notified the Veteran of the requirements for a claim for service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the service connection claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Separate notice is not required for the appellant, as substitute, and the duty to notify is satisfied. See 38 C.F.R. 3.1010(f)(1).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, private medical records (PMRs), VA medical records (VAMRs), and VA examination reports. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

A VA medical opinion was not obtained in regard to the present claim. Such examination was not required because, as shown below, new and material evidence has not been received to reopen the claim for service connection, and the duty to assist a claimant by obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim. Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (holding that in the absence of new and material evidence VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of this appeal. She has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a rating decision of September 2006, the RO denied service connection for hypertension. The evidence consisted of statements from the Veteran, service records, treatment records, and a June 2006 VA examination report.

In the September 2006 decision, the RO noted that the Veteran's February 1976 entrance examination documented elevated blood pressure readings prior to his entrance into the military. In March 1976, the Veteran underwent a three-day blood pressure check. On VA examination, the examiner reviewed the record, examined the Veteran, and opined that his hypertension was not aggravated by military service. The RO denied the claim because there was no evidence of worsening of the Veteran's pre-existing hypertension sufficient for establishing service connection by aggravation. There was no evidence that the condition was permanently worsened by service.

The September 2006 RO decision is final. The Veteran neither appealed the RO's decision nor submitted new and material evidence within the one year appeal period. See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015). Since the September 2006 rating decision, the Veteran sought to reopen his claim by submitting an application to reopen in January 2011.
The evidence received since the final September 2006 decision includes statements and hearing testimony from the Veteran, VA treatment records, and private treatment records.

The evidence submitted since the September 2006 decision is not material.  None of the evidence supports that the Veteran's preexisting hypertension increased in severity during military service. The basis for the prior denial was the lack of probative evidence establishing aggravation of pre-existing hypertension. The prior evidentiary defect has not been cured. The evidence is cumulative and redundant of that already of record when the claim was denied in September 2006. Consequently, the evidence is not new and material. 

The Board has also considered the lay statements. However, the lay statements are simply a reiteration of the Veteran's previously considered general assertions that the hypertension was aggravated by service. Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence. 

Thus, the additional evidence received since the September 2006 RO decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim. The benefit-of-the-doubt doctrine is not for application. Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 
Accordingly, the claim for service connection for hypertension is not reopened.

(ORDER ON NEXT PAGE)




ORDER

The application to reopen the claim of entitlement to service connection for hypertension is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


